Citation Nr: 1136104	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  11-07 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include depressive and mood disorders, secondary to bilateral pes planus with genu valgum.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted in this case.

In an August 2007 VA treatment record, the examiner noted that the Veteran was "now being followed by [D]r. [EH] for psychiatric issues."  An April 2009 VA treatment record shows that the Veteran was being followed by Dr. H for depression.  Dr. H works at the Goldsboro Clinic in Goldsboro, North Carolina, however, his treatment records are not in the claims file.  As those records are relevant to the issue on appeal an attempt to obtain them must be made.

In the March 2011 statement of the case, the RO informed the Veteran that it had written to Louise Glogau, Licensed Psychological Associate, in April and September 2010, and requested that she submit her treatment records pertaining to the Veteran but that no response was received.  While VA has no obligation under the Veterans Claims Assistance Act of 2000 to conduct further efforts to secure those private records, the Veteran is informed that he can obtain the records and submit them himself.

Lastly, the Board finds that the January 2010 VA opinion needs to be clarified.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to authorize VA to obtain treatment records prepared by the Goldsboro Clinic in Goldsboro, North Carolina dating from January 2007 to the present.  See 38 C.F.R. § 3.159(c)(1)(ii) (claimant must authorize the release of existing records).

2.  The RO/AMC should attempt to obtain pertinent VA treatment records from the Durham VA Medical Center from December 2010 the present.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3.  The Veteran is informed that he may submit the treatment records separate from the July and December 2009 letters written to VA, from Louise Glogau, Licensed Psychological Associate, beginning on June 10, 2009.

4.  After waiting a reasonable amount of time to obtain any outstanding relevant records, the RO/AMC should send the claims file to the VA examiner who examined the Veteran in January 2010 to solicit an addendum.  Both the claims folders and a copy of this REMAND must be made available to the examiner.  The examiner is informed of the following facts (the records discussed below are tabbed in the claims folder on the left side with the month and year of the record):

* In a June 1983 decision the Board granted entitlement to service connection for bilateral pes planus finding that the disorder was aggravated during the appellant's active duty service.

* In a May 1984 rating decision, the RO effectuated the Board's award of service connection and assigned a 10 percent evaluation for pes planus with genu valgum.

* An August 2007 VA treatment record shows that the Veteran was being treated by Dr. EH at Goldsboro Clinic.  The Board has requested those records, and thus it is possible that they are now associated with the claims file.

* An October 2008 VA examination shows clinical findings pertaining to the Veteran's bilateral pes planus.

* An April 2009 VA treatment record shows that the Veteran was provided with a "Depression Screening."  He was asked if over the past two weeks, how often had he been bothered by the following problems?  Little interest or pleasure in doing things."  He responded with, "Not at all."  He was also asked whether over the prior two weeks how often he had been bothered by the following problems?  Feeling down, depressed, or hopeless."  He responded with, "Not at all."  The examiner concluded the Depression Screening was, "Negative."  That same record shows an assessment/plan of depression.

* July and December 2009 letters from Louise Glogau, Licensed Psychological Associate, and Ann Freeman, PhD., address their diagnoses.  These examiners were asked to submit their clinical records on two occasions and did not respond to VA's requests.  It is possible that these records now have been associated with the claims file.

* A VA psychiatric evaluation was conducted in January 2010.  The examiner diagnosed depressive disorder, not otherwise specified.

* A November 2010 VA treatment record shows psychiatric evaluation was, "normal mood/affect."  In past medical history, the examiner wrote, "No depression."  

While foregoing sets forth some relevant facts, you are to review the claims folders in their totality.  Again, the Board has requested that VA obtain additional relevant records, which may be associated with the claims file after the date of this remand.

Following a review of all of the evidence, the physician is to opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran has a current psychiatric disability that is caused or aggravated by the service-connected bilateral pes planus with genu valgum.  A complete rationale for any opinion offered must be provided, which is based upon medical principles and evidence in the claims file.
   
If the examiner finds that another examination is warranted, then an examination should be scheduled.  

In remanding this case, the Board acknowledges that in a January 2010 examination report it was stated that the issues could not be resolved without resort to mere speculation.  If you stand by this conclusion, please explain the reason why speculation would be required in this case.  For example, is the requested determination beyond the scope of current medical knowledge?  Do you conclude that actual causation cannot be selected from multiple potential causes, etc.?  If you are unable to reach an opinion because there are insufficient facts or data within the claims file, please identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.   

5.  If the January 2010 VA examiner is not available, the RO should schedule the Veteran for a new evaluation by a psychiatrist to determine the likely etiology of any diagnosed psychiatric disorder.  The examiner must be provided with the same facts described in instruction number four above.  The examiner must then answer the questions presented above.

6.  If an examination is scheduled, the Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  

7.  After the development requested is completed, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

8.  Thereafter, the RO/AMC should readjudicate the claim of entitlement to service connection for a psychiatric disorder, diagnosed as depressive disorder and mood disorder, to include due to bilateral pes planus with genu valgum.  If the benefit is not granted, the Veteran must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


__________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

